DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 18 April 2022, claim(s) 1-5 is/are amended per Applicant’s request. Claim(s) 10, 12, and 18-20 is/are cancelled. Claims 11, and 13-17 are withdrawn. Claim(s) 21-25 is/are new. Therefore, claims 1-9, and 21-25 are presently pending in the application, of which, claim(s) 1 and 21 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection to the drawings is withdrawn in view of the replacement sheet submitted by the Applicant.

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejection of claims 1-9 is withdrawn in view of the amendments to the claims.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boone et al. (U.S. PGPub No. 2007/0198459 A1) (hereinafter Boone).

As per claim 1, Boone teaches a method for information retrieval (Boone at 0006 and 0068), comprising: 
receiving a query that comprises a first term and a second term (0064-0066);
identifying a document based upon the query (0068);
retrieving a first ranking score from an index based upon the first term and the document (0064 and 0066), wherein the first ranking score was previously output by a machine learning model based upon the first term and the document (0065 and 0066); 
retrieving a second ranking score from an index based upon the second term and the document (0064 and 0066), wherein the second ranking score was previously output by a machine learning model based upon the second term and the document (0065 and 0066); 
computing an overall ranking score for the document with respect to the query, wherein the overall ranking score is based upon an aggregate of the first ranking score and the second ranking score (0066); 
returning the ranked list of documents in response to the query, wherein the document is positioned in the ranked list of documents based upon the overall ranking score for the document with respect to the query (0068, 0070, and 0071).

As per claim 21, Boone teaches a computer-readable memory comprising instructions (0098) that, when executed by a processor, cause the processor to perform acts comprising:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone as applied to claim 1 above, and further in view of Diamanti et al. (U.S. PGPub No. 2019/0325050 A1) (hereinafter Diamanti) in view of Survey Sampling Methods, indexed and archived on 1 April 2012 by web.archive.org, retrieved from the Internet, retrieved at <URL: https://stattrek.com/survey-research/sampling-methods.aspx> (hereinafter Sampling) in view of Ganesan, What are Stop Words, 6 April 2019, retrieved on 13 December 2021, retrieved from the Internet <URL: https://www.opinosis-analytics.com/knowledge-base/stop-words-explained/#.YbemevnMJaQ > (hereinafter Ganesan).

As per claim 2, Boone does not appear to explicitly disclose:
the method of claim 1 wherein the index is created using a method comprising: 
identifying a set of queries; 
splitting each set of queries into its constituent query terms to form a set of query terms; 
select a subset of query terms from the set of query terms; select a subset of documents in the set of documents; 
for each query term in the subset of query terms: 
calculate the ranking score for each document in the subset of documents using the trained machine learning model; and 
store the ranking score in the index.

Diamanti teaches the method of claim 1 wherein the index is created using a method comprising: 
identifying a set of queries (Diamanti at 0040-0043); 
splitting each set of queries into its constituent query terms to form a set of query terms (Diamanti at 0040-0043); 
for each query term: 
calculate the ranking score for each document using the trained machine learning model (Diamanti at 0045); and 
store the ranking score in the pre-calculated term-document index (Diamanti at 0041-45 – to “refactor” is construed as recalculating and storing).

It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Diamanti into the invention of Boone in order to identify a set of queries; split each set of queries into its constituent query terms to form a set of query terms; for each query term in the [set of] query terms: calculate the ranking score for each document in the [set] of documents using the trained machine learning model; and store the ranking score in the index. This would have been clearly advantageous as it would improve both the scope and accuracy of the results provided in response to queries. See Diamanti at 0012. The combination hereinafter BD.

But BD does not appear to explicitly disclose: 
select a subset of query terms from the set of query terms;
select a subset of documents in the set of documents; 
for each query term in the subset of query terms: 
calculate the ranking score for each document in the subset of documents using the trained machine learning model. (Emphasis added).

However Sampling teaches selection of a subset of a population (such as documents) to act as a sampling of the population. Sampling throughout. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Sampling into the combination of BD in order to select a subset of documents in the set of documents. This would have been clearly advantageous as it would allow the machine learning to operate faster while still allowing an estimate of how likely the sample is to differ from the population. The combination hereinafter BDS. 

But BDS still does not appear to explicitly disclose:
select a subset of query terms from the set of query terms; 
for each query term in the subset of query terms: 
calculate the ranking score for each document in the subset of documents using the trained machine learning model. (Emphasis added).

However Ganesan teaches that stop words are commonly eliminated from “Text Mining and Natural Language Processing (NLP) … as they are used so commonly that they carry very little useful information.” Ganesan at first paragraph. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ganesan into the combination of BDSG in order to select a subset of query terms from the set of query terms (i.e. remove stopwords from the set of query terms to be processed). This would have been clearly advantageous as these words have been shown to have very useful information, and thus processing them would only slow the system’s performance with little appreciable gain. Therefore in view of the combination one of ordinary skill in the art would have found obvious selecting a subset of query terms from the set of query terms; and for each query term in the subset of query terms calculate the ranking score for each document in the subset of documents using the trained machine learning model. The combination hereinafter BDSG.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone as applied to claim 1, and further in view of Diamanti et al. (U.S. PGPub No. 2019/0325050 A1) (hereinafter Diamanti).

As per claims 3 and 4, Boone does not explicitly disclose what system is calculating the index as opposed to what system is executing the query. See generally Boone at 0103-04. However Diamanti wherein the index is received from another system (Diamanti at 0062). With respect to claim 3, it would have been obvious to incorporate this teaching of Diamanti into the invention of Boone in order to have the index be received from another system. Thus allowing the burden of generating the index to be distributed to a system other than that which is executing the queries, thus improving the query user’s perceived performance of the search system. With respect to claim 4, BD does not appear to explicitly disclose the method of claim 1 wherein the pre-calculated term-document index is calculated on the system executing the method. However this would have been obvious to one of ordinary skill in the art as it would merely make integral the teachings of Diamanti into the combination of BD. See MPEP 2144.04(V)(B).

Allowable Subject Matter
Claims 5-9 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive. Applicant argues that Boone does not teach splitting a query into its constituent terms, retrieving a first pre-computed ranking score for a document based on the first term and the document, retrieving a second pre-computed ranking score for the document based upon the second term and the document, and/or computing an overall ranking score based upon an aggregate of the first and second ranking scores. Applicant’s remarks at page 14. The examiner disagrees that Boone does disclose the relevant claim limitations. Boone teaches “read[ing] through each term in a query” (0065), which reflects receiving a query having a first and second term; splitting the query into terms is no longer claimed. Boone teaches generating a score for each term with respect to a given document by “multiplying the term’s query weight with each document’s given term weight” (0065) such as “apple” and “iPod” having query weights of 0.9 and 0.6, which yields a partial dot products of documents 2 and 12 (et. al.) of 0.27 and 0.36 (0066). A overall ranking score is computed for each document with respect to the query by aggregating the score for each term as applied to each document, which the system does until “there are no more terms in the query vector” (i.e. all terms in the query) (0066). As shown, Boone does disclose all of the disputed limitations, and thus a rejection is made (now a 102 rejection rather than a 103 rejection due to the claim amendments) in view of Boone.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims.  These arguments are considered met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165